Fish, J.
1. A passenger, though a minor of about the age of sixteen years, who voluntarily alighted from a moving train, was not entitled to a recovery from the railroad company for .injuries thus sustained, it not appearing that he was directed so to do by any agent or servant of the company, but that, in consequence of a fear that he would be carried beyond his station, he took upon himself the risk of leaving the train in this man*571ner. This is so even though the train was running at a speed which indicated that it would pass the station in question without stopping. If the train was moving so rapidly as to make leaving it unsafe, the plaintiff’s injury was caused by his own voluntary act in taking a dangerous risk; if not, then the injury must have resulted from a mere accident, or from the plaintiff’s own carelessness in getting off. Barnett v. Bast Tern. By. Co., 87 Ga. 766.
Argued December 17, 1897.
Decided January 19, 1898.
Action for damages. Before Judge Fite. DeKalb superior court. August term, 1897.
John L. Travis, for plaintiff. Erwin & Brown, Vasser Woolley and W. W. Braswell, for defendant.
2. Under the facts alleged, the court committed no error in sustaining the defendant’s demurrer to the plaintiff’s petition.

Judgment affirmed.


All concurring, except Cobb, J., disqualified.